 



Exhibit 10.46
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
Named Executive Officers:

                      Current   Base Salary Effective     Base Salary   March
2008 3
 
               
Chad C. Deaton 1
  $ 1,100,000     $ 1,155,000  
Peter A. Ragauss
    546,000       568,000  
James R. Clark 2
    0       0  
Alan R. Crain
    455,000       473,000  
David H. Barr
    450,000       450,000  

Non-Employee Directors4:

         
 
       
Annual Cash Retainer:
  $ 60,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer (Excluding Executive Committee):
  $ 5,000  
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and 50% in July of each year):
  $ 150,000  

 

1   Mr. Deaton has an Employment Agreement with Baker Hughes Incorporated, filed
as Exhibit 10.3 to Current Report on Form 8-K filed October 7, 2004.   2  
Mr. Clark retired from the Company on January 31, 2008.   3   In addition to
their base salaries, these named executive officers, at the discretion of the
Board of Directors can receive equity compensation pursuant to the 2002 Director
& Officer Long-Term Compensation Plan, filed as Exhibit 10.2 to Quarterly Report
on Form 10-Q for the quarter ended September 30, 2003. These named executive
officers also are entitled to participate in the Company’s Annual Incentive
Compensation Plan, as amended and restated, filed as Exhibit 10.18 to Annual
Report on Form 10-K for the year ended December 31, 2007.   4   Non-employee
directors are reimbursed for reasonable travel and related expenses.

 